DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 24 of U.S. Patent No. 11,140,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 16, 24 of U.S. Patent No. 11,140,943 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 18 of U.S. Patent No. 10,645,991. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 15, 18 of U.S. Patent No. 10,645,991 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirsch (US 2001/0049890) in view of Karr et al. (US 4,371,945).
  Regarding claims 2, 17, 20,  Hirsch discloses a method of assessing physical metric data of a user of an electronic system comprising a wearable detector and a processor (abstract), the method comprising: detecting, with the wearable detector, physical metric data of the user (page 2, [0024]); processing, with the processor (page 4, [0052]), the detected physical metric data to determine a number representative of the detected physical metric data (page 4, [0046]); and generating, with the processor (page 4, [0052]). Claim 17, a sensor (ultrasonic generator) configured to sense use data indicative of use over a defined time period (col. 6, lines 40-56). Claim 20, adding the number to an accumulator number to provide an updated accumulator number (page 2, [0024]); and determining a value based upon the updated accumulator number and another number set prior to the detecting (page 2, [0024]).
  Hirsch discloses all the limitations set forth above but fails to explicitly disclose during a defined time period,  during the defined time period; a value based on a comparison of the determined number and a maximum number for the defined time period. Claim 20, wherein the determining the value comprises: determining a ratio based on a comparison of the updated accumulator number and the other number; and multiplying the determined ratio by a range number.
 However, Karr discloses during a defined time period (fig. 6-fig. 7),  during the defined time period (fig. 6-fig. 7); a value based on a comparison of the determined number and a maximum number for the defined time period (fig. 6-fig. 7; col. 14, lines 31-68; col. 15, lines 1-16). Claim 20, wherein the determining the value comprises: determining a ratio based on a comparison of the updated accumulator number and the other number; and multiplying the determined ratio by a range number (fig. 6-fig. 7; col. 14, lines 31-67).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Karr within the system of Hirsch in order to alert the user when to replace the shoe thereby increasing the reliability of the system.

 Regarding claim 3, Hirsch discloses  prior to the generating, identifying a type of the physical metric data of the user during the defined time period; and prior to the generating, identifying the maximum number for the defined time period based on the identified type (page 4, [0046]).
 Regarding claim 4, Hirsch discloses  wherein identifying the type comprises detecting use of an input component of the electronic system (page 4, [0049-0052]).
 Regarding claim 5, Hirsch discloses wherein identifying the type comprises processing at least a portion of the detected physical metric data (page 4, [0049-0052]).
 Regarding claim 6, Hirsch and Karr disclose all the limitations set forth in claim 2 and Karr further discloses presenting the generated value to the user (col. 14, lines 50-66).
 Regarding claim 7, Hirsch and Karr disclose all the limitations set forth in claim 2 and Karr further discloses repeating the detecting, the processing, the generating, and the presenting for a plurality of consecutive defined time periods (fig. 6-fig. 7). 
 Regarding claim 8, Hirsch and Karr disclose all the limitations set forth in claim 2 and Karr further discloses repeating the detecting, the processing, and the generating for a plurality of consecutive defined time periods (fig. 6-fig. 7).
 Regarding claim 9, Hirsch and Karr disclose all the limitations set forth in claim 2 and Karr further discloses wherein processing the detected physical metric data to determine the number comprises integrating power spectral density of acceleration data of the detected physical metric data over the period of time of the defined time period (col. 14, lines 31-67).
 Regarding claim 10, Hirsch and Karr disclose all the limitations set forth in claim 2 and Karr further discloses wherein the defined time period is at least eight hours (col. 13, lines 50-65).
 Regarding claim 11, Hirsch discloses wherein the detected physical metric data is indicative of a number of physical repetitions (page 4, [0051]).
 Regarding claim 12, Hirsch discloses wherein the value is based on an intensity of the physical metric data of the user during the defined time period (page 4, [0049-0052]).
 Regarding claim 13, Hirsch and Karr disclose all the limitations set forth in claim 1 and Karr further discloses wherein the value is based on a length of the defined time period (col. 14, lines 31-66).
 Regarding claim 14, Hirsch discloses wherein the detected physical metric data is indicative of at least two different activities (page 4, [0046-0047]).
 Regarding claim 15, Hirsch and Karr disclose all the limitations set forth in claim 1 and Karr further discloses wherein generating the value comprises: determining a ratio based on a comparison of the determined number and the maximum number for the defined time period; and multiplying the determined ratio by a range number (col. 14, lines 31-66).
 Regarding claim 16, Hirsch discloses with the electronic system, the generated value to the user (page 4, [0045-0046]).
  Regarding claim 18, Hirsch discloses  an enclosure that at least partially houses each one of the sensor and the processor (page 4, [0052]).
  Regarding claim 19, Hirsch and Karr disclose all the limitations set forth in claim 2 and Karr further discloses wherein the enclosure is configured to be worn on a wrist of a user during the defined time period (col. 6, lines 40-56).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferraz (US 6,087,941) discloses warning …..asleep.
Frederick (US 4,578,769) discloses device….while running.
Buck (US 2008/0129735) discloses graphical display…….context data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
November 17, 2022

                                                                      /DANIEL PREVIL/                                                                      Primary Examiner, Art Unit 2684